J-S62035-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                    Appellee              :
                                          :
                    v.                    :
                                          :
GEORGE BLAINE MILLS,                      :
                                          :
                     Appellant            :     No. 473 MDA 2017

               Appeal from the PCRA Order January 18, 2017
             in the Court of Common Pleas of Montour County,
            Criminal Division, at No(s): CP-47-CR-0000058-2009

BEFORE:    STABILE, MOULTON, and STRASSBURGER*, JJ

MEMORANDUM BY STRASSBURGER, J.:                  FILED OCTOBER 23, 2017

      George Blaine Mills (Appellant) appeals from the January 25, 2017

order which denied his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm, albeit on a different basis

than the PCRA court.1

      Due to the issues raised and our disposition herein, a full recitation of

the factual and procedural history is unnecessary. Pertinent to this appeal,

in 2009, Appellant pled guilty to, inter alia, involuntary deviate sexual

intercourse (IDSI) which, at that time, carried a mandatory sentence of 10

to 20 years’ incarceration. Appellant was sentenced on October 13, 2009,

receiving an aggregate sentence of six to 15 years’ incarceration.


1
 It is well-settled that this Court may affirm a trial court’s decision on any
basis. See Commonwealth v. Lauro, 819 A.2d 100, 105 n.8 (Pa. Super.
2003).
*Retired Senior Judge assigned to the Superior Court.
J-S62035-17


      On February 8, 2011, this Court affirmed Appellant’s judgment of

sentence, and Appellant’s petition for allowance of appeal was denied by our

Supreme Court on August 23, 2011. Commonwealth v. Mills, 24 A.3d 447

(Pa. Super. 2011), appeal denied, 27 A.3d 224 (Pa. 2011).

      This case saw no additional filings until November 11, 2016, when

Appellant, through counsel, filed a PCRA petition.      A hearing was held on

January 18, 2017.    That same day, the PCRA court dismissed Appellant’s

petition. Appellant pro se filed a notice of appeal.2    Thereafter, the PCRA

court directed Appellant to file a concise statement and Appellant complied.3

      Although Appellant sets forth eight alleged errors on appeal for this

Court’s review, Appellant’s issues can be consolidated into two distinct

claims: (1) that Appellant’s plea was unlawfully induced based upon the

2   Pro se filings while represented by counsel constitute hybrid
representation, which are generally not allowed. However, our Supreme
Court has held that a pro se notice of appeal from a final judgment filed by a
represented appellant is not automatically void. See Commonwealth v.
Cooper, 27 A.3d 994, 1007 (Pa. 2011) (holding the Superior Court erred in
declining to address the merits of pro se appeal after subsequently-filed
counseled appeal was dismissed as duplicative). Thus, we decline to dismiss
this appeal for want of a counselled notice of appeal.

3  On April 19, 2017, this Court entered an order directing counsel, who had
yet to withdraw, to enter her appearance. On April 27, 2017, counsel filed a
petition to withdraw. On May 2, 2017, this Court remanded the case to the
PCRA court to dispose of counsel’s petition. On May 16, 2017, the PCRA
court permitted counsel to withdraw and appointed new counsel to assist
Appellant during the duration of his appeal. Thereafter, appointed counsel
filed a brief on Appellant’s behalf. Although Appellant’s brief was filed by
counsel, the brief was purportedly written by Appellant pro se and he had
directed counsel only to add to the brief if relevant. See Appellant’s Brief at
6 (“This [c]counsel is attempting to make the pro se brief compliant with the
Pennsylvania Rules of Court.”).
                                     -2-
J-S62035-17


prospect of a mandatory minimum sentence, which has since been held

unconstitutional; and (2) that the trial court erred in refusing to recuse itself

from Appellant’s case. Appellant’s Brief at 6-7.4

      We begin our review mindful of the following.        The timeliness of a

post-conviction petition is jurisdictional.   See, e.g., Commonwealth v.

Lewis, 63 A.3d 1274, 1280-81 (Pa. Super. 2013) (quoting Commonwealth

v. Chester, 895 A.2d 520, 522 (Pa. 2006)) (“[I]f a PCRA petition is

untimely, neither this Court nor the [PCRA] court has jurisdiction over the

petition. Without jurisdiction, we simply do not have the legal authority to

address the substantive claims.”).

      Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final unless the petition alleges, and the petitioner proves,

that one of the following exceptions to the time for filing the petition is met:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the

4
  We note that Appellant pro se filed a reply brief. We decline to review the
contents of said brief because, as stated supra, hybrid representation is not
allowed, and pro se filings by represented parties are considered legal
nullities.
                                      -3-
J-S62035-17


      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S. § 9545(b)(1).    Moreover, “[a]ny petition invoking an exception

provided in [42 Pa.C.S. § 9545(b)(1)] shall be filed within 60 days of the

date the claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).

      It is clear that Appellant’s 2016 petition is facially untimely: his

judgment of sentence became final in 2011.       However, with regard to his

claim that his plea was unlawfully induced, Appellant alleges that his petition

satisfies the following timeliness exceptions: “the facts upon which the claim

is predicated were unknown to the petitioner and could not have been

ascertained by the exercise of due diligence” and “the right asserted is a

constitutional right that was recognized by the Supreme Court of the United

States or the Supreme Court of Pennsylvania after the time period provided

in this section and has been held by that court to apply retroactively.” 42

Pa.C.S. § 9545(b)(1)(ii-iii). Specifically, Appellant cites our Supreme Court’s

decision in Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016), and

contends that he filed his petition within the necessary timeframe as cited

supra. See Appellant’s PCRA Petition, 11/29/2016, at 4.

      With respect to this issue, Appellant avers that while he was not

sentenced to a mandatory minimum, the prospect of receiving such a

sentence “was used to intimidate and twist [] Appellant’s arms to plead

guilty for less time than the mandatory minimum sentence for [10 to 20]


                                     -4-
J-S62035-17


years, which under [Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016)]

was declared unconstitutional on [its] face.” Appellant’s Brief at 8.

      Furthermore, the actions taken in this matter by the
      Commonwealth has made the plea void in this case, violating the
      plea agreement in several areas of law and the plea contract for
      the following reasons: the mandatory minimum principles of the
      plea contract rest on illegal grounds and the guilty plea violates
      it’s own terms of engaging in sentence scheme that was
      improper or illegal.

Id. at 9.

      Appellant has failed to establish that his claim meets a timeliness

exception. With regards to the newly-discovered facts exception, it is well-

settled that “section 9545(b)(1)(ii) applies only if the petitioner has

uncovered facts that could not have been ascertained through due diligence,

and judicial determinations are not facts.” Commonwealth v. Watts, 23

A.3d 980, 986 (Pa. 2011).

      Furthermore, Appellant’s reliance on Wolfe to establish an exception

pursuant to 9545(b)(1)(iii) is misplaced. The Wolfe Court did not recognize

a new constitutional right, let alone hold that any such right applied

retroactively; rather, it merely applied Alleyne v. United States, 133 S.Ct.

2151 (2013), to hold that a particular mandatory minimum sentence not

applied to Appellant was unconstitutional.    More importantly, our Supreme

Court has held that Alleyne “does not apply retroactively to cases pending

on collateral review.” Commonwealth v. Washington, 142 A.3d 810, 820

(Pa. 2016).


                                     -5-
J-S62035-17


      Accordingly, Appellant failed to establish the applicability of a

timeliness exception, and the PCRA court properly dismissed his petition.5

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 10/23/2017




5 Lastly, we address Appellant’s issue concerning the trial court’s failure to
recuse itself. Because this claim could have been raised on direct appeal but
was not, this issue is waived. See 42 Pa.C.S. § 9544(b) (“[A]n issue is
waived if the petitioner could have raised it but failed to do so before trial, at
trial, during unitary review, on appeal or in a prior state postconviction
proceeding.”).


                                      -6-